      Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
                                       :
GIANLUCA VACCHI,                       :               19cv3505 (DLC)
                                       :
                         Plaintiff,    :             OPINION AND ORDER
                                       :
               -v-                     :
                                       :
E*TRADE FINANCIAL CORPORATION,         :
                                       :
                         Defendant.    :
                                       :
---------------------------------------X
APPEARANCES:

For plaintiff:
Christopher Philip Milazzo
Carmel, Milazzo & DiChiara LLP
55 West 39th Street 18th Floor
New York, NY 10018
(212) 658-0458

For defendant:
Adam Michael Lazier
Marcia Beth Paul
Davis Wright Tremaine LLP (NYC)
1251 Avenue of the Americas
New York, NY 10020
(212) 489-8230


DENISE COTE, District Judge:

     Defendant E*TRADE Financial Corporation (“E*Trade”) has

moved pursuant to Rule 12(b)(6), Fed. R. Civ. P., to dismiss

Gianluca Vacchi’s (“Vacchi”) copyright, trademark, and privacy

law claims against it.     E*Trade’s motion to dismiss is granted.
      Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 2 of 19



                               BACKGROUND

     Unless otherwise noted, the following facts are taken from

the complaint and assumed to be true for the purpose of

addressing this motion.     Vacchi is an entrepreneur who lives in

Milan, Italy.    He is the president of a large Italian

manufacturing company.

     Vacchi also has a significant social media presence.              More

than 11.9 million people follow Vacchi’s Instagram page, and

more than 1.77 million people follow his Facebook page.          He uses

Instagram and Facebook as platforms upon which to post videos,

pictures, and musical clips that he produces.

     Vacchi alleges that his media postings feature a character

of Vacchi’s “own creation.”     The character is played by Vacchi,

uses Vacchi’s name, and has traits based on Vacchi’s

personality.    Nonetheless, the character that appears in

Vacchi’s social media is one that Vacchi has “authored and

created.”   The character is separate and apart from the man,

Gianluca Vacchi.

     As alleged, the character created by Vacchi is “an

extravagant millionaire dancing with beautiful ladies in exotic

locations.”    He is “a successful daring business person who is

capable of doing things his own way.”       He is “tired of his

business routine [and] decides to dedicate his life to music,

dancing, and an opulent lifestyle.”

                                    2
        Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 3 of 19



       Vacchi has registered five videos with the United States

Copyright Office (the “Registered Videos”).          They all feature

the above-described character.        As seen in the Registered

Videos, this character has distinctive physical features. 1              He is

an older gentleman with short white/gray hair and square-shaped

glasses.    He has a neatly trimmed, salt-and-pepper beard, which,

in four of the five videos, is tied into a knot beneath his

chin.    In each of the Registered Videos, he is topless, at least

for a portion of the video.       He is in prime physical shape, and

his body is covered in tattoos.        The tattoos on his torso appear

to be script writing.      In four of the five videos, he wears

shorts or swimming trunks, with the left leg of the garment

rolled up.    Also in four videos, he wears a cuff around his left

ankle, and metal cuffs around both of his wrists.

       In the Registered Videos, Vacchi’s character DJ’s or dances

to music with younger, bikini clad-women on a boat or, in one

case, by a pool.      The videos last from thirty-five seconds to

one minute, and they have neither text nor dialogue.            In three

of the videos, Vacchi’s character performs a choreographed dance

with a younger woman.      At times, they face each other and dance

in sync.




1   The descriptions of the Registered Videos are the Court’s.
                                      3
        Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 4 of 19



       In 2007, E*Trade released two professionally-shot

commercials (the “E*Trade commercials”). 2        In one commercial,

entitled Hard Work, an older gentleman appears on a boat.                The

man has a neatly trimmed, salt-and-pepper beard and square-

shaped glasses.     His tattooed torso is exposed beneath

suspenders, although he lacks the muscle definition of Vacchi’s

character.    He is wearing long striped pants.        The first two

seconds of Hard Work show the man dancing to music.            For two

more seconds, the shot is of a younger, taller woman in a one-

piece bathing suit, also dancing to music.          For another two

seconds, the man and woman dance together, face-to-face.            For

the last nine seconds of the commercial, the screen goes white,

and black text appears with the words, “The harder you work the

nicer the vacation . . . your boss goes on,” followed by the

slogan, “Don’t get mad . . . get E*TRADE.”

       In the second commercial, which runs for 30 seconds and is

entitled Yacht Life, the man from Hard Work makes a brief

appearance.     The commercial opens with a shot of two

paddleboarders that are passed by a yacht.          The frame quickly

shifts to the yacht, where a young man is dancing.           The camera

follows the young man throughout the boat, until he arrives at a

dance party on the bow.       Among young men and young women who are




2   The descriptions of the E*Trade commercials are the Court’s.
                                      4
         Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 5 of 19



dancing in the background, is the older man from Hard Work.                 He

is on screen for no longer than four seconds.           White text

appears that says “The dumbest guy in high school just got a

boat.”     The video resumes with the young man jumping off the

boat, and the appearance of text that says “Don’t get mad . . .

get E*TRADE.”

     On April 19, 2019, Vacchi initiated the instant action.                   In

his complaint, Vacchi alleges that the E*Trade commercials

infringe his copyright in the Registered Videos, the character

that appears in these videos, and certain other works that are

not registered with the United States Copyright Office (the

“Unregistered Works”).        Vacchi also pleads trademark

infringement claims under § 43(a) of the Lanham Act and state

privacy law claims under § 51 of the New York Civil Rights Law.

On June 24, E*Trade filed a motion to dismiss.            The motion was

fully submitted on August 9. 3

                                  DISCUSSION

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”          Geffner v. Coca-Cola

Co., 928 F.3d 198, 199 (2d Cir. 2019) (citation omitted).                 “A


3 Vacchi does not oppose dismissal of his copyright infringement
claims as to the Unregistered Works. He also does not oppose
dismissal of his state law claim on statute-of-limitation
grounds. Dismissal of these claims is therefore granted.
                                       5
      Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 6 of 19



claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Charles v. Orange County, 925 F.3d 73, 81 (2d Cir. 2019)

(citation omitted).    “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”   Empire Merchants, LLC v. Reliable Churchill LLLP, 902

F.3d 132, 139 (2d Cir. 2018).      The plaintiff must plead enough

facts to “nudge[] [his] claims across the line from conceivable

to plausible . . . .”    Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

     When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”         Coalition for

Competitive Electricity, Dynergy Inc. v. Zibelman, 906 F.3d 41,

48-49 (2d Cir. 2018) (citation omitted).        “A complaint is . . .

deemed to include any written instrument attached to it as an

exhibit, materials incorporated in it by reference, and

documents that, although not incorporated by reference, are

‘integral’ to the complaint.”      Sierra Club v. Con-Strux, LLC,

911 F.3d 85, 88 (2d Cir. 2018) (citation omitted).



                                    6
      Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 7 of 19



I.   Copyright Infringement

     E*Trade moves to dismiss Vacchi’s claims that its

commercials infringe his copyright in the Registered Videos and

the character that appears therein.       To establish “copyright

infringement, a plaintiff must allege both (1) ownership of a

valid copyright and (2) infringement of the copyright by the

defendant.”   Spinelli v. Nat’l Football League, 903 F.3d 185,

197 (2d Cir. 2018) (citation omitted). 4

     Registration with the United States Copyright Office is

prima facie evidence of ownership of a valid copyright, the

first element of copyright infringement.        Scholz Design, Inc. v.

Sard Custom Homes, LLC, 691 F.3d 182, 186 (2d Cir. 2012).

E*Trade does not dispute that Vacchi holds valid copyright

registrations in the Registered Videos.

     To satisfy the second element of an infringement claim, a

plaintiff must show both that his work was actually copied and

that copying was wrongful.     Jorgensen v. Epic/Sony Records, 351

F.3d 46, 51 (2d Cir. 2003) (citation omitted).         Copying may be

established by indirect evidence, including access to the

original work.   Id.   E*Trade does not dispute that it had access




4 Section 411(a) of the Copyright Act of 1976 prohibits the
filing of an “action for infringement of the copyright in any
United States . . . until preregistration or registration of the
copyright claim has been made.” 17 U.S.C. § 411(a).
                                    7
      Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 8 of 19



to the Registered Videos, so copying is assumed for purposes of

this Opinion.

     To establish wrongful copying, a plaintiff must show a

“substantial similarity” between the defendant’s work and

protectible elements of his own work.       Boisson v. Banian, Ltd.,

273 F.3d 262, 268 (2d Cir. 2001).       “When an original work

contains many unprotected elements, . . . a close similarity

between it and a copy may prove only copying, not wrongful

copying.”   Zalewski v. Cicero Builder Dev., Inc., 754 F.3d 95,

101 (2d Cir. 2014).    “This is because the similarity may derive

only from these unprotected elements.”       Id.

     It is fundamental to copyright law that protection is only

afforded to “‘original works of authorship,’ those aspects of

the work that originate with the author himself.”         Id. at 102

(citing 17 U.S.C. § 102(a)); see also N.Y. Mercantile Exch.,

Inc. v. IntercontinentalExch., Inc., 497 F.3d 109, 113 (2d Cir.

2007) (“The sine qua non of copyright is originality.”)

(citation omitted).

     Everything else in the work, the history it describes,
     the facts it mentions, and the ideas it embraces, are
     in the public domain free for others to draw upon. It
     is the peculiar expressions of that history, those
     facts, and those ideas that belong exclusively to
     their author.

Zalewski, 754 F.3d at 102.




                                    8
      Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 9 of 19



     The “scènes-à-faire” doctrine “separate[s] protectable

expression from elements of the public domain.”         Id.   Under the

scènes-à-faire doctrine, “elements of a work that are

indispensable, or at least standard, in the treatment of a given

topic -- like cowboys, bank robbers, and shootouts in stories of

the American West -- get no protection.”        Id. (citation

omitted).   “[T]he common use of such stock merely reminds us

that in Hollywood, as in the life of men generally, there is

only rarely anything new under the sun.”        Williams v. Crichton,

84 F.3d 581, 588 (2d Cir. 1996) (citation omitted).

     To determine whether a plaintiff has established wrongful

copying, courts “usually apply the ordinary observer test and

ask whether the ordinary observer, unless he set out to detect

the disparities, would be disposed to overlook them, and regard

their aesthetic appeal as the same.”       Zalewski, 754 F.3d at 102

(citation omitted).    But, “when faced with works that have both

protectible and unprotectible elements, [the] analysis must be

more discerning.”    Peter F. Gaito Architecture, LLC v. Simone

Dev. Corp., 602 F.3d 57, 66 (2d Cir. 2010) (citation omitted).

In such cases, a court “must attempt to extract the

unprotectible elements from . . . consideration and ask whether

the protectible elements, standing alone, are substantially

similar.”   Id. (citation omitted).



                                    9
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 10 of 19



     While courts never “are required to dissect the works into

their separate components, and compare only those elements which

are in themselves copyrightable,” id. (citation omitted), courts

reviewing works with protectible and unprotectible elements

“must begin by dissecting the copyrighted work into its

component parts in order to clarify precisely what is not

original.”   Tufenkian Import/Export Ventures, Inc. v. Einstein

Moomjy, Inc., 338 F.3d 127, 134 (2d Cir. 2003).        It is then

appropriate to “examine the similarities in such aspects as the

total concept and feel, theme, characters, plot, sequence, pace,

and setting of” the works.     Williams, 84 F.3d at 588.      A

plaintiff fails to establish copyright infringement “[w]hen the

similarities between the protected elements of [the] plaintiff’s

work and the allegedly infringing work are of small import

quantitatively or qualitatively.”       Id. (citation omitted).

     The Second Circuit recognizes that copyright protection for

characters results when they are embodied in original works of

authorship that are themselves protected by the law of

copyright.   Warner Bros. Inc. v. Am. Broad. Cos., 720 F.2d 231,

235 (2d Cir. 1983) (“Plaintiffs own the copyrights in various

works embodying the character Superman and have thereby acquired

copyright protection for the character itself.”).         But, “the

less developed the characters, the less they can be copyrighted;

that is the penalty an author must bear for marking them too

                                   10
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 11 of 19



indistinctly.”   Williams, 84 F.3d at 589 (quoting Nichols v.

Universal Pictures Corp., 45 F.2d 119, 121 (2d Cir. 1930)

(Learned Hand, J.)).

     A district court in the Second Circuit may resolve a

“substantial similarity” challenge on a Rule 12(b)(6) motion to

dismiss.   Peter F. Gaito Architecture, 602 F.3d at 64.        “[I]t is

entirely appropriate for the district court to consider the

similarity between those [relevant] works in connection with a

motion to dismiss, because the court has before it all that is

necessary in order to make such an evaluation.”        Id.   “When a

court is called upon to consider whether the works are

substantially similar, no discovery or fact-finding is typically

necessary, because what is required is only a . . . comparison

of the works.”   Id. (citation omitted).

       A. The Registered Videos

     E*Trade argues that Vacchi’s claim for infringement of the

Registered Videos must be dismissed because they are not

substantially similar to the E*Trade commercials.         It is

correct.

     The E*Trade commercial Yacht Life is not substantially

similar to the Registered Videos.       Yacht Life is focused on “the

dumbest guy in high school,” who recently purchased a yacht.           He

is seen dancing throughout the boat, either alone or in a group

of people, who are primarily peers his own age.        The subject of

                                   11
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 12 of 19



the Registered Videos, by contrast, is an older man, Vacchi’s

character.   In two videos, he acts as a DJ at a dance party

aboard a boat.   In three videos, he performs a choreographed

dance with a younger woman.     The Registered Videos are

character-driven works that focus on a character with no

similarities to the main subject of Yacht Life.        There is thus

no basis for finding substantial similarity between this

commercial and the Registered Videos.

      To the extent that similarities exist between the E*Trade

commercial Hard Work and the Registered Videos, these elements

are not protectible.    Two of the Registered Videos, like Hard

Work, depict an older man dancing with a younger woman on a

boat, as music plays in the background.       This type of scene does

not provide a basis for finding substantial similarity.          See

Hoehling v. Universal City Studios, Inc., 618 F.2d 972, 979 (2d

Cir. 1980) (recognizing that scenes of soldiers celebrating in a

beer hall are scènes à faire).     Neither does the implied

relationship between an older man and a younger woman.         A stock

character in any work depicting a relationship between an older

man and younger woman is, necessarily, the older man and the

younger woman.   See Walker v. Time Life Films, Inc., 784 F.2d

44, 50 (2d Cir. 1986) (noting that an Irish cop is a stock

character in any piece of police fiction).       Thus, the depiction

of the older man dancing with a younger woman and the sunny,

                                   12
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 13 of 19



marine environment are not entitled to protection under

copyright law.

     Vacchi argues that these elements render the Registered

Videos substantially similar to both E*Trade commercials because

they all “take place around the same event: a DJ-style dancing

party in a marine-themed environment.”       He also argues that the

“structure and style” of the Registered Videos and E*Trade

commercials are the same, in that they are “relatively short and

the characters interact solely through dancing and demonstrating

their intents, feelings, and motions through their body

language.”

     These general descriptions obscure obvious differences

between the works in question.     As discussed, Yacht Life focuses

on a character who has no similarities to the man featured in

Vacchi’s Registered Videos.     And in Hard Life, the music, the

boats, the dancing, and the cinematography differ substantially

from those in the Registered Videos.      “In copyright infringement

actions, the works themselves supersede and control contrary

descriptions of them, including any contrary allegations,

conclusions or descriptions of the works contained in the

pleadings.”   Peter F. Gaito Architecture, 602 F.3d at 64

(citation omitted).

     Recognizing as much, Vacchi concedes that these elements

are each “unprotected.”    He argues, however, that the “[t]he

                                   13
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 14 of 19



totality of the specifically arranged unprotected elements” are

“protectable.”   But, viewed from this vantage point as well,

there is no substantial similarity in the arrangement of the

unprotected elements.    The similarity amounts to little more

than their joint reliance on a scène à faire to create an

ambiance.

       B. The Character

     Even if the E*Trade commercials do not infringe his

copyright in the Registered Videos, Vacchi argues that the

E*Trade commercials infringe his copyright in the character

depicted in the Registered Videos.      The Second Circuit

recognizes that characters who are embodied in original works of

authorship may be entitled to copyright protection.         See Warner

Bros. Inc., 720 F.2d at 235.     Nonetheless, this claim also must

be dismissed.

     It is true that Vacchi’s character shares certain

similarities with the male character depicted in Hard Work, who

also appears briefly as a background dancer in Yacht Life.             Both

men have neatly trimmed, salt-and-pepper beards, square-shaped

glasses, and exposed torsos with tattoos.       They also both enjoy

dancing with younger women.

     That is, however, where the similarities end.         The E*Trade

character lacks many of the most distinctive physical attributes

of Vacchi’s character.    The E*Trade character is not fit, and

                                   14
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 15 of 19



his tattoos do not resemble those of Vacchi’s character.          He

does not roll up the leg of his shorts, and instead wears

trousers with suspenders.     His beard does not end in a knot, and

he does not wear the ankle bracelet or wrist cuffs seen on the

character of Vacchi.    Assuming without deciding that Vacchi’s

character is sufficiently delineated to enjoy protection under

copyright law, the differences between the Vacchi character and

the E*Trade character prevent a finding of substantial

similarity between them as they appear in the Registered Videos

and the E*Trade commercials.

     Vacchi counters that the character in the E*Trade

commercials is an “exact match” for his own, which he describes

as

     a middle-aged, male playboy, with gray/salt-and-pepper
     hair and beard, is heavily tattooed, wears black rim
     glasses, is shirtless, and is in good physical shape.
     [They] share the same love of boats, dancing, partying
     and women (all of whom are visibly younger than the
     main character.)

Apart from the differences in physiques, this description

largely captures qualities shared by the E*Trade and Vacchi

character.   It ignores, however, the myriad other features

that distinguish the two men.     Of course, this description

also underscores how much the character defined by Vacchi

reflects the stock character of the older man as playboy.




                                   15
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 16 of 19



     Vacchi also disputes E*Trade’s contention that he is

improperly attempting to copyright his own life.        The character

in the Registered Videos, he asserts, is not him.         It is his

creation.   At this phase of the litigation, it is accepted as

true that the man who appears in the Registered Videos is a

character created by Vacchi.     But, this has no bearing on

whether the character, assuming he is sufficiently delineated in

the Registered Videos to achieve copyright protection, is

substantially similar to the character depicted by E*Trade.

     Vacchi further contends that his character is not

undeserving of copyright protection simply because his “attire

slightly changes from work to work, and sometimes is seen

dancing and other times seen DJ’ing.”       That is correct, but not

relevant.   Here, the problem is not the minor adjustments to

Vacchi’s character among the Registered Videos.        It is the

dissimilarities between the consistent qualities of Vacchi’s

character and those of the E*Trade character.

     Finally, Vacchi protests E*Trade’s characterization of his

character as a “‘stock character’ not entitled to protection.”

Again, this argument fails to address the flaw in Vacchi’s claim

against E*Trade.   Assuming Vacchi has a valid copyright in his

character, E*Trade has not infringed this right through the

depiction of a dancing, bare-torsoed older man in its

commercials.

                                   16
      Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 17 of 19



II.   False Endorsement

      E*Trade moves to dismiss Vacchi’s claim that it used his

likeness or persona to falsely imply that Vacchi or Vacchi’s

character endorsed E*Trade in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a)(1).       Courts have applied Section

43(a) to protect the “‘persona’ of an artist against false

implication of endorsement generally resulting from the use of

look-alikes.”    Oliveira v. Frito-Lay, Inc., 251 F.3d 56, 62 (2d

Cir. 2001).

      To prevail on a claim under Section 43(a), a plaintiff must

establish that “the defendant’s use of the allegedly infringing

mark would likely cause confusion as to the origin or

sponsorship of the defendant’s goods with plaintiff’s goods.”

Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 588 F.3d 97,

114 (2d Cir. 2009).     This test has been applied by courts

reviewing celebrity false endorsement claims.         See e.g., Fifty-

Six Hope Road Music, Ltd. A.V.E.L.A., Inc., 778 F.3d 1059, 1069

(9th Cir. 2015); Facenda v. N.F.L. Films, Inc., 542 F.3d 1007,

1020 (3d Cir. 2008); Bruce Lee Enters., LLC v. A.V.E.L.A., Inc.,

No. 10 Civ. 2333(LTS), 2011 WL 1327137, at *5 (S.D.N.Y. Mar. 31,

2011); Allen v. Nat’l Video, Inc., 610 F. Supp. 612, 627

(S.D.N.Y. 1985).    In the Second Circuit, when a plaintiff fails

to establish “substantial similarity” in a parallel claim for

copyright infringement, he has “little basis for asserting a

                                    17
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 18 of 19



likelihood of confusion . . . for purposes of a claim under

[S]ection 43(a) of the Lanham Act.”       Warner Bros. Inc., 720 F.2d

at 246 (citation omitted).

     As discussed, Vacchi has failed to state a claim for

copyright infringement because he cannot establish substantial

similarity between the protectible elements of the character in

the Registered Videos and the E*Trade commercials.         Vacchi

therefore cannot state a claim that E*Trade violated Section

43(a) of the Lanham Act by falsely implying that Vacchi or his

character endorsed E*Trade.

     Vacchi does not dispute that his Lanham Act claim must fail

if he cannot establish substantial similarity for purposes of

his copyright infringement claim.       E*Trade’s motion to dismiss

Vacchi’s Lanham Act claim is therefore granted. 5




5 Vacchi argues that it would be inappropriate to dismiss either
his copyright infringement or Lanham Act claim based on
E*Trade’s fair use defense. As dismissal of Vacchi’s claims
have been granted because he has failed to establish substantial
similarity or likelihood of confusion, it was not necessary to
address fair use.
                                   18
     Case 1:19-cv-03505-DLC Document 22 Filed 09/13/19 Page 19 of 19



                              CONCLUSION

     E*Trade’s June 24, 2019 motion to dismiss is granted.             The

Clerk of Court shall close this case.



Dated:    New York, New York
          September 13, 2019


                                 ____________________________
                                        DENISE COTE
                                 United States District Judge




                                   19
